DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
United States Patent and Trademark Office
Response to Arguments
Applicant's arguments filed 1/15/21 have been fully considered but they are not persuasive to the extent that they apply to the current rejection. Applicant argues that previously cited references do not disclose the newly added features. The examiner notes in regards to the “protrudes” feature only requires that the die insert protrudes from a “first surface” of the cooling block. As the first surface is the surface where the heating layer is placed and the die insert is placed on top of the heater as in Kang, Kang would disclose this feature. In regards to the other newly added features, the examiner does not rely on the previously cited references for these features.  
Claim Objections
Applicant is advised that should claim 25 be found allowable, claim 26 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 6, 11, 12, 15, 25, 26 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Kang (US 7291004) in view of Krommer (US 2011/0229595), Tahara (US 2006/0133110), and Chen (US 2010/0159061). 
As to claim 1, Kang teaches a molding system including a heating/cooling module having a layered heating element structure comprising: a mold surface defining a part of a mold cavity (8); a cooling unit disposed with a first surface (the bottom or top wall) facing the die insert and a second surface opposing the 1rst surface (the sidewalls) [Fig 5, 6] for cooling the mold surface (4); and a layered heater formed adjacent to the mold surface for heating the mold surface (30) [Fig. 5, Fig. 6, col 5 line 15-33]. Kang teaches the die insert phrased as a mold insert including the mold surface (6) [Abstract, Fig. 5]. As the molding system is capable of quick cooling and heating, it would be capable of variothermal molding [col 6 line 1-5]. Though Kang notes that the heating element is preferably formed on a die insert, it can also be directly formed on the cooling block (2, 4), phrased as a mold [col 5 line 7-14] making an integral structure of the coated heater and the molding block that would heat and cool the die insert. The die insert is placed on the heater (30) such that it protrudes from the first surface of the cooling block (2,4) (the surface under the heater) [Fig 5, 6]. The examiner notes that patents are relevant for all that they contain and a non preferred embodiment still constitutes prior art, see MPEP 2123 I and II. Though the layers are not formed by thermal spraying, Kang teaches the structure implied by the steps. It has been held that the patentability of a product does not depend on its method of production see MPEP 2113. Thus, the invention is not structurally distinguishable from the prior art.
While the structure of Kang would meet the structural requirements of the claim alone, in the alternative, Krommer teaches the use of a layered heater produced through thermal spraying.
Krommer teaching a mold tool with a layered heater; the layered heater consisting of an insulating layer, a heating layer and metal layer [0005]. Each layer is thermally sprayed [0038, 0041,0022, 0006, claims 1-5]. Thermal spraying produces excellent, full surface bonding between layers [0013] and improves the wear and corrosion resistance of the heater [0015, 0016]. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have simply substituted the heater of Kang for that of Krommer as Krommer noted that thermally sprayed heaters produce excellent, full surface bonding between layers and improves the wear and corrosion resistance of the heater.
Kang does not explicitly state that the cooling unit or mold block forms no portion of the mold surface or that the cooling block does not directly contact the die insert. 
Chen teaches a heatable tool (50) in a mold [Abstract] wherein the mold block (41) does not directly contact the die insert (43) and forms no portion of the mold surface [Fig 10, 0033] as inserts allowed for quick heating and cooling [0007, 0033, 0034] and having no direct contact with the block prevented unwanted heat loss [0033, 0034]. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have altered the apparatus of Kang and had the mold block form no portion of the mold surface of the mold cavity as well as have no direct contact with the die insert, as suggested by Chen, in order to allow for quick heating and cooling as well as prevent unwanted heat loss. Moreover, a rearrangement of part or changes in size and shape are generally regarded to be obvious, see MPEP 2144.04 IV A, B & 2144.04 VI C.
Kang discloses mold parts that form a portion of the mold cavity, considering 2 or 4 the cooling unit and the remaining assembly as the mold parts [Fig 5]. Kang does not explicitly state that the die insert is adapted to be disposed inside a space defined by and between the mold parts. 
Tahara teaches a mold assembly wherein a die insert (20A) on a mold block (20) is adapted such that it forms a portion of a mold cavity and is disposed inside and between the mold parts (13) such that the insert abuts and contacts the mold parts [Fig. 1A, 2A, 5, 11A, 12A, 16, 0257] for use in injection molding [0266, 0267] and decreases the cost of mold assembly fabrication [0023]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Kang and utilized the configuration of Tahara wherein the insert is disposed inside and between mold parts such that the die insert abuts and contacts the mold parts, as suggested by Tahara, as such a configuration had proven successful at injection molding and decreases the cost of fabricating the mold assembly. 
Note the claim is interpreted as any part of heating/cooling module forms the mold cavity in part with the mold parts, so that can be only the die insert and no other part of the module. 
As to claim 3, Kang teaches the layered heater (30) is disposed between the die insert (6) and the cooling unit (4) [Fig. 5].
As to claim 6, Kang does not teach that the thermal spraying comprises a plurality of layers including a top coat comprising a material having relatively high thermal conductivity.
Krommer teaches thermally spraying a plurality of layers including a top coat comprising a material having relatively high thermal conductivity referred to as a metal layer [0021,0023, 0041, 0005]. This layer provides a polished, finished outer layer that is easy to machine [0021,0023, 0041,0005]. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have utilized a top coat of conductive material, like that of Krommer, in the apparatus of Kang, in order to provide polished, finished outer layer that is easy to machine.
As to claim 11, Kang teaches the cooling unit includes a thermal insulation layer (36) on a peripheral surface of the cooling unit [Fig. 6]. 
As to claim 12, Kang teaches the cooling unit includes a substrate (4) and a plurality of passageways in the substrate (10) [Fig. 5]. 
As to claim 15, Kang does not teach that a thermal insulation layer is formed around the cooling unit.
Chen et al teaches a mold comprising a frame equipped with heating and cooling conduits (50) [Fig. 10] that is surrounded by a thermal insulation layer (54) [Fig. 11 ] to prevent heat conduction to other parts [0033]. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have surrounded the cooling unit with a thermal insulation layer, as suggested by Chen, in the apparatus of Kang in order to prevent heat conduction to other parts of the apparatus.
As to claims 25 and 26, Kang does not explicitly state that the die insert is adapted to be disposed inside a space defined by and between the mold parts wherein it is in contact and abuts the mold parts when in this position.
Tahara teaches a mold assembly wherein a die insert (20A) on a mold block (20) is adapted such that it forms a portion of a mold cavity and is disposed inside and between the mold parts (13) such that the insert abuts and contacts the mold parts [Fig. 1A, 2A, 5, 11A, 12A, 16, 0257] for use in injection molding [0266, 0267] and decreases the cost of mold assembly fabrication [0023]. It would have been obvious to one of ordinary skill in the art before the 
Claims 7,16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kang (US 7291004) in view of Krommer (US 2011/0229595), Tahara (US 2006/0133110), and Chen (US 2010/0159061), as applied to claims 1,3, 6, 11, 12, 15 above, in view of Baumgartner et al (US 5388803).
As to claim 7, Kang does not teach the top coat is machined to a predetermined thickness.
Baumgartner et al teaches an apparatus for producing textured articles comprising a top coat, or skin layer, of two layers of conductive material [col 5 line 17-31] in which the top layer is etched to a predetermined thickness in order to produce the desired texture [col 5 line 46-58]. The layers are preferably made of nickel [col 5 line 43-45, col 5 line 50-52], It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have utilized a top coat machined to a predetermined thickness, as suggested by Baumgartner, in the apparatus of Kang, in order to have sufficient to depth to achieve the desired thickness [col 2 line 39-50].
As to claim 16, Kang does not teach the top coat includes a first metallic top coat layer and a second metallic top coat layer.
Baumgartner et al teaches an apparatus for producing textured articles comprising a top coat, or skin layer, of two layers of conductive material to give mechanical strength, thermal conductivity, and other properties [col 5 line 17-28]. Multiple layers may be needed to achieve all of the desired properties [col 5 line 26-28]. The layers are preferably made of nickel for its mechanical strength, adhesion, and conductivity [col 5 line 35-54], It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have utilized a top coat of 2 layers of metal, as suggested by Baumgartner, in the apparatus of Kang, in order to achieve all the desired properties necessary for molding such as those granted by metal nickel.
As to claim 17, Kang does not teach that at least one of the first metallic top coat layer and the second metallic top coat layer is a galvanic nickel layer.
Baumgartner et al teaches an apparatus for producing textured articles comprising a top coat, or skin layer, of two layers of conductive material to give desired properties [col 5 line 17-28]. The layers are preferably made of corrosion resistant nickel [col 2 line 53-55] for its mechanical strength, adhesion, and conductivity [col 5 line 35-54], Galvanic nickel is a type of corrosion resistant nickel. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to try a corrosion resistant nickel such as galvanic nickel, as suggested by Baumgartner, in the apparatus of Kang, as the suitability of corrosion resistant nickels for skin layers was known in the art and it would have been reasonable to expect success with nickel galvanized for corrosion resistance.
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kang (US 7291004) in view of Krommer (US 2011/0229595), Tahara (US 2006/0133110), and Chen (US 2010/0159061), as applied to claims 1,3, 6,11, 12, and 15 above, in view of Pleasant (US 5261806).
Kang does not teach that the die insert is clamped to the layered heater.
Pleasant teaches an electrically heated mold insert for injection molding wherein the die insert is clamped to an electric heater in order to provide uniform heat transfer [col 3 line 40-56]. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to clamp the heater to the die insert, as suggested by Pleasant, in the apparatus of Kang, in order to ensure uniform heat transfer through the die. Moreover, it has been held that making portions of an apparatus integral or separable is prima facie obvious, see MPEP 2144.04 V. A-C.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kang (US 7291004) in view of Krommer (US 2011/0229595), Tahara (US 2006/0133110), and Chen (US 2010/0159061), as applied to claims 1,3, 6, 11, 12 and 15 above, in view of Farrell (US 3876358). 
Kang does not teach that the cooling unit includes a plurality of cutout portions on a peripheral surface of the cooling unit.
Farrell teaches an injection molding supporting structure that includes cooling chambers for cooling fluid [col 1 line 41 -50] and discontinuities, or cut-outs, formed on the periphery of the structure in order to prevent heat conduction to other parts of the apparatus [col 1 line 14-25, Fig. 4], It would have been obvious to one of ordinary skill in the art at the time of the claimed invention utilize a cooling unit with cutouts, as suggested by Farrell, in the apparatus of Kang, in order to prevent heat conduction to other parts of the apparatus.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 
/ARMAND MELENDEZ/             Examiner, Art Unit 1742     

/JEFFREY M WOLLSCHLAGER/             Primary Examiner, Art Unit 1742